 Case 1:21-cv-00002-JB-C Document 8 Filed 03/29/21 Page 1 of 2                    PageID #: 26




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


CYNTHIA PERRY,                                      )
                                                    )
        Plaintiff,                                  )
                                                    )   CASE NO.: 1:21-cv-00002-JB-C
v.                                                  )
                                                    )
CASH APP CORPORATION and                            )
CHIME FINANCIAL, LLC,                               )
                                                    )
        Defendants.                                 )
                                                    )


                                      NOTICE TO COURT

        Comes now Defendant Square, Inc. (incorrectly identified in Plaintiff’s Complaint as

Cash App Corporation), and provides notice that all claims against all Defendants have been

resolved, that Plaintiff has executed a settlement agreement evidencing the resolution of this

matter, and that this action is due to be dismissed with prejudice.


                                              /s/ J. Walton Jackson
                                              J. Walton Jackson        (JACKJ1045)
                                              wjackson@maynardcooper.com

                                              Attorney for Defendant, Square, Inc.,


OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
RSA Battle House Tower
11 North Water Street, Suite 24290
Mobile, Alabama 36602
(t) 251.432.0001
(f) 251.432.0007




{05853240.1}
 Case 1:21-cv-00002-JB-C Document 8 Filed 03/29/21 Page 2 of 2                  PageID #: 27




                               CERTIFICATE OF SERVICE

       I do hereby certify that I have on this 29th day of March, 2021, filed the foregoing with
the Clerk of the Court via the CM/ECF Filing System, and will serve a copy on Plaintiff via
United States Mail, first-class postage prepaid, as follows:

        Cynthia Perry
        2104 Wolf Ridge Road
        Apartment 4
        Whistler, Alabama 36612

                                            /s/ J. Walton Jackson




{05853240.1}                                   2
